UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4872
JASON DEMOND WHITE, a/k/a Jason
Demand White,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
             Robert G. Doumar, Senior District Judge.
                            (CR-01-48)

                      Submitted: April 30, 2002

                       Decided: June 3, 2002

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Timothy G. Clancy, MOSCHEL, GALLO & CLANCY, L.L.C.,
Hampton, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Janet S. Reincke, Assistant United States Attorney, Nor-
folk, Virginia, for Appellee.
2                       UNITED STATES v. WHITE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jason Demond White appeals his conviction for possession with
intent to distribute crack cocaine in violation of 21 U.S.C. § 841(a)(1)
(1994), entered on his conditional guilty plea. White’s plea was con-
ditioned on his ability to appeal the district court’s disposition of his
motion to suppress crack cocaine and marijuana an investigating offi-
cer found in White’s vehicle after a search.* In support of his motion
to suppress, White argued that the search of the vehicle was in viola-
tion of the Fourth Amendment because the facts known to the investi-
gating officer did not rise to a reasonable suspicion to detain White’s
vehicle to subject it to the canine sniff which revealed the cocaine and
marijuana. See United States v. Brugal, 209 F.3d 353, 358 (4th Cir.)
(en banc), cert. denied, 531 U.S. 961 (2000) (discussing the permissi-
ble scope of detention pursuant to a routine traffic stop). The district
denied White’s motion after a hearing and sentenced White to 98
months imprisonment. White filed a timely notice of appeal, and the
case is properly before this court.

   This court reviews the factual findings underlying a motion to sup-
press for clear error, while reviewing the legal determinations de
novo. See United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).
When a suppression motion has been denied, this court reviews the
evidence in the light most favorable to the government. See United
States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). The reviewing
court "should take care both to review findings of historical fact only
for clear error and to give due weight to inferences drawn from those
facts by resident judges and local law enforcement officers." Ornelas
v. United States, 517 U.S. 690, 699 (1996). Applying that standard,
we have no difficulty concluding that the district court properly found

  *As a result, that issue is preserved for appeal. See Fed. R. Crim. P.
11(a)(2).
                       UNITED STATES v. WHITE                        3
that the circumstances during the legitimate traffic stop of White’s
vehicle, when viewed as a whole, gave rise to a reasonable suspicion
that criminal activity was afoot. See United States v. Sokolow, 490
U.S. 1, 9 (1989). Consequently, we hold that the district court did not
err in denying White’s motion to suppress the evidence discovered in
his vehicle.

   Accordingly, White’s conviction and sentence are hereby affirmed.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED